UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7462



RONNIE ORE,

                                             Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER PORTER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cv-00315-RGD)


Submitted: December 14, 2006              Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Ore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie Ore seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to respond to the court’s interrogatories designed to

particularize his claim. This court may exercise jurisdiction only

over   final   orders,   28   U.S.C.   §   1291   (2000),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order that Ore seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.              See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1067 (4th Cir. 1993).    Accordingly, we dismiss the appeal for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                 - 2 -